DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramochi US Patent Application Publication 2012/0265162.

As to claim 1, Kuramochi teaches an absorbent article 1 including at least an
absorbent body 4, comprising:
a leakproof compressed portion constituted of a depressed portion 10, 11, 12, 13, 14
formed by depressing at least the absorbent body, configured to prevent a body fluid
leaking from leaking an end of the absorbent body by changing a diffusion direction of
the body fluid diffusing from a region corresponding to a body fluid discharging portion M of a wearer, and formed in a predetermined pattern outside the body fluid discharging
portion corresponding region (paragraphs 0009, 0011, 0051),

wherein the leakproof compressed portion includes a first liquid induction portion 11 on a first side of a centerline CL and a second liquid induction portion 11 on a second side of a centerline CL (Figure 4), the first liquid induction portion and the second liquid induction portion 11 are that is arranged on both sides of the centerline CL directed from a proximal side to a distal side, that includes portions whose separation distance on both sides of the centerline decreases toward the distal side from the proximal side (Figure 4), and 

that is configured to introduce the body fluid diffusing outward from the body fluid
discharging portion corresponding region M,R1 (paragraphs 0042, 0045), a body fluid collection portion 12 located on the centerline CL and more distant from the body fluid discharging portion corresponding region than the first and second liquid induction portions 11 capable of collecting the body fluid introduced by the first and second liquid induction portions 11, and a liquid diffusion portion 13, 14 configured to diffuse the collected liquid onto both sides of the centerline (paragraph 0051),  and

wherein the first liquid induction portion 11 (left) and the second liquid induction portion 11 (right) are arranged so as to form a mountain shape as broadly as claimed, and the mountain shape does not have an apex in which an end of the first liquid induction portion on the side of the centerline and an end of the second liquid induction portion on the side of the centerline are bonded (Figure 4).

As to claim 2, wherein the leakproof compressed portion 10, 11, 13, 14 is disposed at least on one of the front side and the rear sides or on both sides of the body fluid discharging portion corresponding region (Figure 4).

As to claim 3, the liquid induction portions 11 (left) and 11 (right) are spaced apart from each other on both sides of the centerline CL (Figure 4).

As to claim 4, the liquid induction portion 11 and the liquid collection portion 12 are arranged consecutively or spaced apart from each other (Figure 4).

As to claim 6, wherein the liquid collection portion 12 has a low compressed portion and a high compressed portion – where Kuramochi teaches the black dotted portion indicate high compression portions and the other portions are low compression portions (paragraph 0052).  Figure 3 shows the high compressed portion (black dotted areas) form a circular shape. 

As to claim 7,  the liquid diffusion portion 13,14 extends from the liquid collection portion 12 on both sides of the centerline in a different direction (Figure 4, paragraph 0051).

As to claim 8,  at least two of the plurality of liquid diffusion portions extending across the centerline are connected at a tip thereof – where the embossed lines 12, 13 form a heart-shape with a tip at the center line (Figure 4).

As to claim 9, the leakproof compressed portion 10, 11, 12, 13 is formed in a right-left symmetrical or right-left asymmetric relation to the centerline (Figure 4).

Allowable Subject Matter

6.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art teaches alternating density in the compressed portions (paragraph 0052), but does not teach gradually increasing an average density of fibers toward the centerline. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781